DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The preliminary amendment filed on November 30, 2020 has been entered. Claims 1-13 are now pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because Claim 13 describes a “computer program product”.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to dependent claim 13, the limitation recites “the method” in line 3 and “for the plurality of terminal devices” in lines 4 and 8, in which no previous instance of “a method” and “a plurality of devices” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2018/0091791 A1, hereinafter referenced “Jiang”) in view of Bertolami (US 2010/0287485 A1, hereinafter referenced “Bert”).

In regards to claim 1. (Currently Amended) Jiang discloses a method for generating virtual reality representation for a plurality of terminal devices (Jiang, Fig. 1 and paragraphs [0024]-[0025]; Reference discloses a system and method for streaming of volumetric video for six degrees of freedom virtual reality), the method comprising: 
-generating, for the plurality of terminal devices, location-based data from two sources, a first location-based data representing a terminal device specific local pose coordinates (Jiang, Fig. 1 and paragraphs [0042] and [0047]; Reference at paragraph [0042] discloses the VR headset 310, which may be the same as VR headset 110 (i.e. terminal device) in FIG. 1, includes one or more motion sensors 312, sensor fusion 313, pose calculation 314…Paragraph [0047] discloses the pose calculation 314 may generate a mathematical model for a user's head position and orientation from the fused orientation and positional data. This model may be described as “pose data” as used herein. The pose data includes at least two components. First, the pose data includes an (x, y, z) coordinate pose representing the position of the “viewer” in the three-dimensional space—in this case, the volumetric video. Second, the pose data includes an (x, y, z, w) quarternion data that represents the rotation or rotations, if any, of the “viewer” in the three-dimensional space. (Data from multiple sensors interpreted as location based data from multiple sources as the pose data is calculated for the VR headset)) 
-constructing, for the plurality of terminal devices, a terminal device specific coordinate conversion between the local pose coordinates (Jiang, Fig. 1 and paragraph [0055]; Reference discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. The volumetric video itself may be stored locally to or may be quickly accessible by the rendering server 320. The pose data from the VR headset 310 is used to select the location from which a viewer is viewing the volumetric video. The associated position within the volumetric video may be ascertained from that pose data (the associating process with respect to position based on the pose data interpreted as the constructing terminal device specific coordinate conversion from the local pose coordinates to render the VR video frames). The rendering engine 324 continually receives additional pose data and renders each additional video frame for transmission back to the VR headset 310) 
-receiving virtual content (Jiang, paragraph [0055]; Reference discloses the rendering server 320 receives the pose data from the VR headset 310 (i.e. receiving virtual content) and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. The volumetric video itself may be stored locally to or may be quickly accessible by the rendering server 320.), 
-and generating terminal device specific virtual reality representation by applying the constructed terminal device specific coordinate conversion to the received virtual content (Jiang, paragraphs [0046] and [0055]; Reference at paragraph [0046] discloses sensor fusion 313 may incorporate algorithms for selecting particular sensor data from the motion sensors 312 over other data if such data is generally of higher quality or more-likely to be correct. Paragraph [0055] discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. Receiving the pose data from the VR headset to generate a frame of video from a volumetric video interpreted as the generated terminal device specific virtual reality representation by applying the constructed terminal device specific coordinate conversion to the received virtual content).  
Jiang does not explicitly disclose but Bert teaches
-and a second location-based data representing photogrammetric coordinates (Bert, paragraphs [0036] and [0061]; Reference at paragraph [0036] discloses in one embodiment, having obtained an estimate of their respective locations using configured location technologies, device 220 and/or device 221 may detect physical area 230 which may include tower 232 and tree 231. In another embodiment, the devices may detect physical area 230 without first determining an estimated location. In some embodiments the images detected of physical area 230 may be detected by two or more detectors on each of devices 220 and 221, resulting in a three-dimensional image of physical area 230 (i.e. photogrammetric coordinates). Paragraph [0061] discloses at block 450, coordinate system data is received on a user device. This may include the origin of the coordinate system and the relative location of the user device and/or information that will enable a user device to transform its local coordinate system to the unified coordinate system. The use of 3D information from a 3D image of a physical area for later transforming local coordinate system to a unified coordinate system interpreted as use of secondary location based data representing photogrammetric coordinates)
-and the photogrammetric coordinates (Bert, paragraphs [0036] and [0061]; Reference at paragraph [0036] discloses in one embodiment, having obtained an estimate of their respective locations using configured location technologies, device 220 and/or device 221 may detect physical area 230 which may include tower 232 and tree 231. In another embodiment, the devices may detect physical area 230 without first determining an estimated location. In some embodiments the images detected of physical area 230 may be detected by two or more detectors on each of devices 220 and 221, resulting in a three-dimensional image of physical area 230 (i.e. photogrammetric coordinates). Paragraph [0061] discloses at block 450, coordinate system data is received on a user device. This may include the origin of the coordinate system and the relative location of the user device and/or information that will enable a user device to transform its local coordinate system to the unified coordinate system. The use of 3D information from a 3D image of a physical area for later transforming local coordinate system to a unified coordinate system interpreted as use of secondary location based data representing photogrammetric coordinates)
Jiang and Bert are combinable because they are in the same field of endeavor regarding multi-user augmented reality display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the streaming volumetric video VR system of Jiang to include the AR unified coordinate system features of Bert in order to provide the user with a system for streaming of volumetric three-dimensional video content such that a rendering server receives pose and motion data from a mobile device and generates completed frames of video for the mobile device as taught by Jiang, while incorporating the AR unified coordinate system features of Bert in order to capture images of a scene and determine a location based on the scene image to transmit to the AR system which then determines a unified coordinate system for the users devices that adjusts the images presented thus displaying a more realistic environment for the AR application, applicable to improving the virtual rendering output as taught in Jiang.

In regards to claim 2. (Currently Amended) Jiang in view of Bert teach the method of claim 1.
Jiang does not explicitly disclose but Bert teaches
-wherein the generation of the second location-based data representing the photogrammetric coordinates is performed by the plurality of terminal devices or a server in response to a receipt of image data from the plurality of the terminal devices (Bert, Fig. 4 and paragraphs [0055] and [0060]; Reference at paragraph [0055] discloses at block 420, one or more scene images are captured after determining at block 410 that a device is in a particular area, a user may operate a device equipped with a camera or other detector to capture an image of the area that may contain one or more known landmarks or features.  Reference at paragraph [0060] discloses at block 440, the determined precise location information may be transmitted to another device or devices. Additional information may also be transmitted, such as cartography information about the physical environment or information on the specific mapping data that matched elements in one or more scene images. These recipients of this information may be other augmented reality components operated by other users of an augmented reality system or application, and/or one or more servers or other computers that are part of or interact with an augmented reality system or application but are not user devices…In another embodiment a server is configured to receive precise location information from all the user devices in a particular augmented reality system or application and determine a common coordinate system (interpreted as determine photogrammetric coordinates for the terminal devices of users or a server based on captured image data).  
Jiang and Bert are combinable because they are in the same field of endeavor regarding multi-user augmented reality display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the streaming volumetric video VR system of Jiang to include the AR unified coordinate system features of Bert in order to provide the user with a system for streaming of volumetric three-dimensional video content such that a rendering server receives pose and motion data from a mobile device and generates completed frames of video for the mobile device as taught by Jiang, while incorporating the AR unified coordinate system features of Bert in order to capture images of a scene and determine a location based on the scene image to transmit to the AR system which then determines a unified coordinate system for the users devices that adjusts the images presented thus displaying a more realistic environment for the AR application, applicable to improving the virtual rendering output as taught in Jiang.

In regards to claim 3. (Currently Amended) Jiang in view of Bert teach the method of claim 1.
Jiang further discloses
-wherein the construction of the coordinate conversion is performed by the plurality of the terminal devices or the server in response to aInventor(s): Panu LIUKKONEN et al.Attorney Docket No. 11142-019US1 Application No. 371 of PCT/FI2019/050415Page5of8receipt of the location-based data Jiang, paragraph [0055]; Reference discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. The volumetric video itself may be stored locally to or may be quickly accessible by the rendering server 320. The pose data from the VR headset 310 is used to select the location from which a viewer is viewing the volumetric video. The associated position within the volumetric video may be ascertained from that pose data (the associating process with respect to position based on the pose data interpreted as the constructing terminal device specific coordinate conversion from the local pose coordinates in response to receipt of location data from multiple sources as disclosed in paragraph [0042] regarding the multiple sensors). The rendering engine 324 continually receives additional pose data and renders each additional video frame for transmission back to the VR headset 310).  

In regards to claim 4. (Currently Amended) Jiang in view of Bert teach the method of claim 3.
Jiang further discloses
-wherein, in response to the construction of the coordinate conversion by the server, transmitting the constructed coordinate conversion to the at least one terminal device (Jiang, paragraph [0055]; Reference discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. The parameters used to render the frame of video such as the 3D information and pose data interpreted as transmission of the constructed coordinate conversion to the at least one terminal device).  

In regards to claim 5. (Currently Amended) Jiang in view of Bert teach the method of claim 1.
Jiang further discloses
-wherein the terminal device specific virtual reality representation is generated by a terminal device by applying a constructed terminal device specific coordinate conversion of another terminal device (Jiang, paragraphs [0046] and [0055]; Reference at paragraph [0046] discloses sensor fusion 313 may incorporate algorithms for selecting particular sensor data from the motion sensors 312 over other data if such data is generally of higher quality or more-likely to be correct. Paragraph [0055] discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. Receiving the pose data from the VR headset to generate a frame of video from a volumetric video interpreted as the generated terminal device specific virtual reality representation by applying the constructed terminal device specific coordinate conversion to the received virtual content which can be provided to another terminal device since content can be rendered to multiple users as detailed in paragraph [0029]).  


Jiang does not explicitly disclose but Bert teaches
-wherein an application of the constructed coordinate conversion of the other terminal device is performed in a context of image data stored in a memory of the other terminal device (Bert, paragraph [0062]; Reference discloses at block 460, the user device may present images on a display based on the coordinate system. In one embodiment, a user device may have complete image information for an element stored in memory or otherwise accessible, for example, for a virtual character such as characters 263 and 264. The user device may receive element location and orientation information from another device interacting with an augmented reality system or application, and, using the now known common coordinate system (i.e. constructed coordinate conversion), manipulate the stored element image so that is appears to be located at the element's virtual location and in the proper orientation to a user (i.e. of the other terminal device is performed in a context of image data stored in a memory of the other terminal device)).  
Jiang and Bert are combinable because they are in the same field of endeavor regarding multi-user augmented reality display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the streaming volumetric video VR system of Jiang to include the AR unified coordinate system features of Bert in order to provide the user with a system for streaming of volumetric three-dimensional video content such that a rendering server receives pose and motion data from a mobile device and generates completed frames of video for the mobile device as taught by Jiang, while incorporating the AR unified coordinate system features of Bert in order to capture images of a scene and determine a location based on the scene image to transmit to the AR system which then determines a unified coordinate system for the users devices that adjusts the images presented thus displaying a more realistic environment for the AR application, applicable to improving the virtual rendering output as taught in Jiang.

In regards to claim 7. (Currently Amended) Jiang discloses a system for generating virtual reality representation (Jiang, Fig. 1 and paragraphs [0024]-[0025]; Reference discloses a system and method for streaming of volumetric video for six degrees of freedom virtual reality), the system comprising: 
-a plurality of terminal devices, a server, wherein the system is configured to: generate, for the plurality of terminal devices, location-based data from two sources, a first location-based data representing a terminal device specific local pose coordinates (Jiang, paragraphs [0042] and [0047]; Reference at paragraph [0042] discloses the VR headset 310, which may be the same as VR headset 110 (i.e. terminal device) in FIG. 1, includes one or more motion sensors 312, sensor fusion 313, pose calculation 314…Paragraph [0047] discloses the pose calculation 314 may generate a mathematical model for a user's head position and orientation from the fused orientation and positional data. This model may be described as “pose data” as used herein. The pose data includes at least two components. First, the pose data includes an (x, y, z) coordinate pose representing the position of the “viewer” in the three-dimensional space—in this case, the volumetric video. Second, the pose data includes an (x, y, z, w) quarternion data that represents the rotation or rotations, if any, of the “viewer” in the three-dimensional space. (Data from multiple sensors interpreted as location based data from multiple sources as the pose data is calculated for the VR headset))  
-construct, for the plurality of terminal devices, a terminal device specific coordinate conversion between the local pose coordinates (Jiang, paragraph [0055]; Reference discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. The volumetric video itself may be stored locally to or may be quickly accessible by the rendering server 320. The pose data from the VR headset 310 is used to select the location from which a viewer is viewing the volumetric video. The associated position within the volumetric video may be ascertained from that pose data (the associating process with respect to position based on the pose data interpreted as the constructing terminal device specific coordinate conversion from the local pose coordinates to render the VR video frames). The rendering engine 324 continually receives additional pose data and renders each additional video frame for transmission back to the VR headset 310) 
-wherein the plurality of terminal devices are configured to: receive virtual content (Jiang, Fig. 1 and paragraph [0055]; Reference discloses the rendering server 320 receives the pose data from the VR headset 310 (i.e. receiving virtual content) and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. The volumetric video itself may be stored locally to or may be quickly accessible by the rendering server 320.),
-and generate terminal device specific virtual reality representation by applying the constructed terminal device specific coordinate conversion to the received virtual content (Jiang, paragraphs [0046] and [0055]; Reference at paragraph [0046] discloses sensor fusion 313 may incorporate algorithms for selecting particular sensor data from the motion sensors 312 over other data if such data is generally of higher quality or more-likely to be correct. Paragraph [0055] discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. Receiving the pose data from the VR headset to generate a frame of video from a volumetric video interpreted as the generated terminal device specific virtual reality representation by applying the constructed terminal device specific coordinate conversion to the received virtual content).   
Jiang does not explicitly disclose but Bert teaches
-and a second location-based data representing photogrammetric coordinates (Bert, paragraphs [0036] and [0061]; Reference at paragraph [0036] discloses in one embodiment, having obtained an estimate of their respective locations using configured location technologies, device 220 and/or device 221 may detect physical area 230 which may include tower 232 and tree 231. In another embodiment, the devices may detect physical area 230 without first determining an estimated location. In some embodiments the images detected of physical area 230 may be detected by two or more detectors on each of devices 220 and 221, resulting in a three-dimensional image of physical area 230 (i.e. photogrammetric coordinates). Paragraph [0061] discloses at block 450, coordinate system data is received on a user device. This may include the origin of the coordinate system and the relative location of the user device and/or information that will enable a user device to transform its local coordinate system to the unified coordinate system. The use of 3D information from a 3D image of a physical area for later transforming local coordinate system to a unified coordinate system interpreted as use of secondary location based data representing photogrammetric coordinates
-and the photogrammetric coordinates (Bert, paragraphs [0036] and [0061]; Reference at paragraph [0036] discloses in one embodiment, having obtained an estimate of their respective locations using configured location technologies, device 220 and/or device 221 may detect physical area 230 which may include tower 232 and tree 231. In another embodiment, the devices may detect physical area 230 without first determining an estimated location. In some embodiments the images detected of physical area 230 may be detected by two or more detectors on each of devices 220 and 221, resulting in a three-dimensional image of physical area 230 (i.e. photogrammetric coordinates). Paragraph [0061] discloses at block 450, coordinate system data is received on a user device. This may include the origin of the coordinate system and the relative location of the user device and/or information that will enable a user device to transform its local coordinate system to the unified coordinate system. The use of 3D information from a 3D image of a physical area for later transforming local coordinate system to a unified coordinate system interpreted as use of secondary location based data representing photogrammetric coordinates)
Jiang and Bert are combinable because they are in the same field of endeavor regarding multi-user augmented reality display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the streaming volumetric video VR system of Jiang to include the AR unified coordinate system features of Bert in order to provide the user with a system for streaming of volumetric three-dimensional video content such that a rendering server receives pose and motion data from a mobile device and generates completed frames of video for the mobile device as taught by Jiang, while incorporating the AR unified coordinate system features of Bert in order to capture images of a scene and determine a location based on the scene image to transmit to the AR system which then determines a unified coordinate system for the users devices that adjusts the images presented thus displaying a more realistic environment for the AR application, applicable to improving the virtual rendering output as taught in Jiang.

In regards to claim 8. (Currently Amended) Jiang in view of Bert teach the system of claim 7.
Jiang does not explicitly disclose but Bert teaches
-wherein the generation of the second location-based data representing the photogrammetric coordinates is configured to be performed by the plurality of terminal devices or a server in response to a receipt of image data from the plurality of terminal devices (Bert, Fig. 4 and paragraphs [0055] and [0060]; Reference at paragraph [0055] discloses at block 420, one or more scene images are captured after determining at block 410 that a device is in a particular area, a user may operate a device equipped with a camera or other detector to capture an image of the area that may contain one or more known landmarks or features.  Reference at paragraph [0060] discloses at block 440, the determined precise location information may be transmitted to another device or devices. Additional information may also be transmitted, such as cartography information about the physical environment or information on the specific mapping data that matched elements in one or more scene images. These recipients of this information may be other augmented reality components operated by other users of an augmented reality system or application, and/or one or more servers or other computers that are part of or interact with an augmented reality system or application but are not user devices…In another embodiment a server is configured to receive precise location information from all the user devices in a particular augmented reality system or application and determine a common coordinate system (interpreted as determine photogrammetric coordinates for the terminal devices of users or a server based on captured image data)
Jiang and Bert are combinable because they are in the same field of endeavor regarding multi-user augmented reality display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the streaming volumetric video VR system of Jiang to include the AR unified coordinate system features of Bert in order to provide the user with a system for streaming of volumetric three-dimensional video content such that a rendering server receives pose and motion data from a mobile device and generates completed frames of video for the mobile device as taught by Jiang, while incorporating the AR unified coordinate system features of Bert in order to capture images of a scene and determine a location based on the scene image to transmit to the AR system which then determines a unified coordinate system for the users devices that adjusts the images presented thus displaying a more realistic environment for the AR application, applicable to improving the virtual rendering output as taught in Jiang.

In regards to claim 9. (Currently Amended) Jiang in view of Bert teach the system of claim 7.
Jiang further discloses
-wherein the construction of the coordinate conversion is configured to be performed by the plurality of the terminal devices or the server in response to a receipt of the location-based data from the two sources (Jiang, paragraph [0055]; Reference discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. The volumetric video itself may be stored locally to or may be quickly accessible by the rendering server 320. The pose data from the VR headset 310 is used to select the location from which a viewer is viewing the volumetric video. The associated position within the volumetric video may be ascertained from that pose data (the associating process with respect to position based on the pose data interpreted as the constructing terminal device specific coordinate conversion from the local pose coordinates in response to receipt of location data from multiple sources as disclosed in paragraph [0042] regarding the multiple sensors). The rendering engine 324 continually receives additional pose data and renders each additional video frame for transmission back to the VR headset 310).  

In regards to claim 10. (Currently Amended) Jiang in view of Bert teach the system of claim 9.
Jiang further discloses
-wherein the server is configured to, in response to the construction of the coordinate conversion, transmit the constructed coordinate conversion to the at least one terminal device (Jiang, paragraph [0055]; Reference discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. The parameters used to render the frame of video such as the 3D information and pose data interpreted as transmission of the constructed coordinate conversion to the at least one terminal device).  

In regards to claim 11. (Currently Amended) Jiang in view of Bert teach the system of claim 7.
Jiang further discloses
-wherein the terminal device specific virtual reality representation is configured to be generated by a terminal device by applying a constructed terminal device specific coordinate conversion of another terminal device (Jiang, paragraphs [0046] and [0055]; Reference at paragraph [0046] discloses sensor fusion 313 may incorporate algorithms for selecting particular sensor data from the motion sensors 312 over other data if such data is generally of higher quality or more-likely to be correct. Paragraph [0055] discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. Receiving the pose data from the VR headset to generate a frame of video from a volumetric video interpreted as the generated terminal device specific virtual reality representation by applying the constructed terminal device specific coordinate conversion to the received virtual content which can be provided to another terminal device since content can be rendered to multiple users as detailed in paragraph [0029]).  

In regards to claim 12. (Currently Amended) Jiang in view of Bert teach the system of claim 7.
Jiang does not explicitly disclose but Bert teaches
-wherein anInventor(s):Panu LIUKKONEN et al.Attorney Docket No. 11142-019US1 application of the constructed coordinate conversion of the other terminal device is configured to be performed in a context of image data stored in a memory of the other terminal device (Bert, paragraph [0062]; Reference discloses at block 460, the user device may present images on a display based on the coordinate system. In one embodiment, a user device may have complete image information for an element stored in memory or otherwise accessible, for example, for a virtual character such as characters 263 and 264. The user device may receive element location and orientation information from another device interacting with an augmented reality system or application, and, using the now known common coordinate system (i.e. constructed coordinate conversion), manipulate the stored element image so that is appears to be located at the element's virtual location and in the proper orientation to a user (i.e. of the other terminal device is performed in a context of image data stored in a memory of the other terminal device)).  
Jiang and Bert are combinable because they are in the same field of endeavor regarding multi-user augmented reality display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the streaming volumetric video VR system of Jiang to include the AR unified coordinate system features of Bert in order to provide the user with a system for streaming of volumetric three-dimensional video content such that a rendering server receives pose and motion data from a mobile device and generates completed frames of video for the mobile device as taught by Jiang, while incorporating the AR unified coordinate system features of Bert in order to capture images of a scene and determine a location based on the scene image to transmit to the AR system which then determines a unified coordinate system for the users devices that adjusts the images presented thus displaying a more realistic environment for the AR application, applicable to improving the virtual rendering output as taught in Jiang.

In regards to claim 13. (Currently Amended) Jiang discloses a computer program product for generating virtual reality representation which, when executed by at least one processor (Jiang, paragraph [0035]), 
Jiang, Fig. 1 and paragraphs [0042] and [0047]; Reference at paragraph [0042] discloses the VR headset 310, which may be the same as VR headset 110 (i.e. terminal device) in FIG. 1, includes one or more motion sensors 312, sensor fusion 313, pose calculation 314…Paragraph [0047] discloses the pose calculation 314 may generate a mathematical model for a user's head position and orientation from the fused orientation and positional data. This model may be described as “pose data” as used herein. The pose data includes at least two components. First, the pose data includes an (x, y, z) coordinate pose representing the position of the “viewer” in the three-dimensional space—in this case, the volumetric video. Second, the pose data includes an (x, y, z, w) quarternion data that represents the rotation or rotations, if any, of the “viewer” in the three-dimensional space. (Data from multiple sensors interpreted as location based data from multiple sources as the pose data is calculated for the VR headset)) 
-constructing, for the plurality of terminal devices, a terminal device specific coordinate conversion between the local pose coordinates (Jiang, Fig. 1 and paragraph [0055]; Reference discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. The volumetric video itself may be stored locally to or may be quickly accessible by the rendering server 320. The pose data from the VR headset 310 is used to select the location from which a viewer is viewing the volumetric video. The associated position within the volumetric video may be ascertained from that pose data (the associating process with respect to position based on the pose data interpreted as the constructing terminal device specific coordinate conversion from the local pose coordinates to render the VR video frames). The rendering engine 324 continually receives additional pose data and renders each additional video frame for transmission back to the VR headset 310) 
-receiving virtual content (Jiang, paragraph [0055]; Reference discloses the rendering server 320 receives the pose data from the VR headset 310 (i.e. receiving virtual content) and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. The volumetric video itself may be stored locally to or may be quickly accessible by the rendering server 320.), 
-and generating terminal device specific virtual reality representation by applying the constructed terminal device specific coordinate conversion to the received virtual content (Jiang, paragraphs [0046] and [0055]; Reference at paragraph [0046] discloses sensor fusion 313 may incorporate algorithms for selecting particular sensor data from the motion sensors 312 over other data if such data is generally of higher quality or more-likely to be correct. Paragraph [0055] discloses the rendering server 320 receives the pose data from the VR headset 310 and uses the rendering engine 324 to generate a frame of video from a volumetric video including texture information, video data, and three-dimensional information for a scene. Receiving the pose data from the VR headset to generate a frame of video from a volumetric video interpreted as the generated terminal device specific virtual reality representation by applying the constructed terminal device specific coordinate conversion to the received virtual content).  
Jiang does not explicitly disclose but Bert teaches
-and a second location-based data representing photogrammetric coordinates (Bert, paragraphs [0036] and [0061]; Reference at paragraph [0036] discloses in one embodiment, having obtained an estimate of their respective locations using configured location technologies, device 220 and/or device 221 may detect physical area 230 which may include tower 232 and tree 231. In another embodiment, the devices may detect physical area 230 without first determining an estimated location. In some embodiments the images detected of physical area 230 may be detected by two or more detectors on each of devices 220 and 221, resulting in a three-dimensional image of physical area 230 (i.e. photogrammetric coordinates). Paragraph [0061] discloses at block 450, coordinate system data is received on a user device. This may include the origin of the coordinate system and the relative location of the user device and/or information that will enable a user device to transform its local coordinate system to the unified coordinate system. The use of 3D information from a 3D image of a physical area for later transforming local coordinate system to a unified coordinate system interpreted as use of secondary location based data representing photogrammetric coordinates
-and the photogrammetric coordinates (Bert, paragraphs [0036] and [0061]; Reference at paragraph [0036] discloses in one embodiment, having obtained an estimate of their respective locations using configured location technologies, device 220 and/or device 221 may detect physical area 230 which may include tower 232 and tree 231. In another embodiment, the devices may detect physical area 230 without first determining an estimated location. In some embodiments the images detected of physical area 230 may be detected by two or more detectors on each of devices 220 and 221, resulting in a three-dimensional image of physical area 230 (i.e. photogrammetric coordinates). Paragraph [0061] discloses at block 450, coordinate system data is received on a user device. This may include the origin of the coordinate system and the relative location of the user device and/or information that will enable a user device to transform its local coordinate system to the unified coordinate system. The use of 3D information from a 3D image of a physical area for later transforming local coordinate system to a unified coordinate system interpreted as use of secondary location based data representing photogrammetric coordinates)
Jiang and Bert are combinable because they are in the same field of endeavor regarding multi-user augmented reality display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the streaming volumetric video VR system of Jiang to include the AR unified coordinate system features of Bert in order to provide the user with a system for streaming of volumetric three-dimensional video content such that a rendering server receives pose and motion data from a mobile device and generates completed frames of video for the mobile device as taught by Jiang, while incorporating the AR unified coordinate system features of Bert in order to capture images of a scene and determine a location based on the scene image to transmit to the AR system which then determines a unified coordinate system for the users devices that adjusts the images presented thus displaying a more realistic environment for the AR application, applicable to improving the virtual rendering output as taught in Jiang.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TERRELL M ROBINSON/Examiner, Art Unit 2619